UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6125


ROBERT PEOPLES,

                  Plaintiff - Appellant,

          v.

MICHAEL CANTY, Sergeant, Lieber Correctional Institution, in
individual capacity,

                  Defendant - Appellee,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; JEAN RANDAL, IGC,
Lieber Correctional Institution,

                  Defendants.



                                No. 09-6955


ROBERT PEOPLES,

                  Plaintiff - Appellant,

          v.

SERGEANT MICHAEL CANTY, Lieber Correctional Institution, all
individual   capacities;   SOUTH   CAROLINA    DEPARTMENT   OF
CORRECTIONS;   JEAN   RANDAL,    IGC,   Lieber    Correctional
Institution,

                  Defendants - Appellees.
Appeals from the United States District Court for the District
of South Carolina, at Anderson.       Cameron McGowan Currie,
District Judge. (8:07-cv-03475-CMC)


Submitted:   October 1, 2009          Decided:   December 31, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Peoples, Appellant Pro Se.    Andrew Todd Darwin, Ginger
Goforth, HOLCOMBE, BOMAR, GUNN &     BRADFORD, PA, Spartanburg,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Robert Peoples seeks to appeal three rulings entered

in his civil action filed pursuant to 42 U.S.C. § 1983 (2006).

We dismiss the appeals for lack of jurisdiction.

               In   No.    09-6125,   Peoples       seeks    to    appeal   the    order

denying his motion for reconsideration of an order denying his

motion for default judgment against Michael Canty.                          This court

may   exercise      jurisdiction      only     over    final      orders,   28    U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    §   1292    (2006);    Fed.    R.     Civ.   P.    54(b);     Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                          The order

Peoples    seeks      to    appeal    is   neither      a    final    order      nor   an

appealable interlocutory or collateral order.                      See In re Bryson,

406 F.3d 284, 287-89 (4th Cir. 2005); see also Curtiss-Wright

Corp. v. Gen. Elec. Co., 446 U.S. 1, 7 (1980).                       Accordingly, we

dismiss the appeal in No. 09-6125 for lack of jurisdiction.

               Turning     to   No.   09-6955,        Peoples      seeks    to    appeal

(1) the district court’s judgment dismissing with prejudice his

claims against Canty and Randal and dismissing without prejudice

his claims against the South Carolina Department of Corrections,

and (2) the district court’s order denying Peoples’ motion for a

new trial or to alter or amend the judgment.                         In civil cases

where neither the United States or its officer or agency is a

party, a notice of appeal must be filed no more than thirty days

                                           3
after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        This appeal period

is “mandatory and jurisdictional.”                      Browder v. Dir., Dep’t of

Corr., 434 U.S. 257, 264 (1978) (internal quotation marks and

citation omitted); accord Bowles v. Russell, 551 U.S. 205, 214

(2007).

               In   this     case,     the    final     judgment      was      entered   on

January 26, 2009.             However, Peoples’ motion for a new trial or

to alter or amend the judgment, filed within ten days of the

January    26,      2009     judgment,       stayed     the   appeal      period.        The

district court denied the motion on February 26, 2009.                            Because

the United States was not a party, Peoples had thirty days to

file his notice of appeal.                  The thirtieth day fell on Saturday,

March 28, 2009.              Therefore, the appeal period did not expire

until Monday, March 30, 2009.                 See Fed. R. App. P. 26(a)(3). The

notice    of    appeal       was    filed    no   earlier     than    April     30,   2009,

beyond the expiration of the appeal period.                            Because Peoples

failed    to    file     a    timely    notice     of    appeal      or   to    obtain    an

extension or reopening of the appeal period in No. 09-6955, we

dismiss the appeal.

               We deny Peoples’ motions for appointment of counsel.

We   dispense       with     oral    argument     because     the    facts      and   legal

                                              4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                5